—Order, Family Court, New York County (Bruce M. Kaplan, J.), entered June 10, 1992, which dismissed the petition to terminate the parental rights of respondent Rudolph C. upon the ground of abandonment, unanimously reversed, on the law, the petition reinstated, and the matter remanded to Family Court for further proceedings, without costs.
Respondent is Ateshia’s natural father. He has never had any contact with the child who was placed in foster care with petitioner The New York Foundling Hospital upon her release from the hospital eleven days after her birth on September 4, 1989. He and the child’s mother reside together and have seven children, two of whom were born after Ateshia.
A 1989 proceeding against the mother, in which respondent, although not named as a respondent, was served with process and appeared personally and by counsel, resulted in a finding of permanent neglect against the mother and the placement of Ateshia with the Commissioner of Social Services (CSS) for twelve months.
That he was not served by CSS with an October 9, 1990 petition to extend the child’s placement, whether intentionally or not, does not warrant the finding, implicit in the Family Court’s decision, that the Foundling Hospital prevented or discouraged respondent from visiting or communicating with the child. Although Social Services Law § 384-b (5), which governs abandonment proceedings as opposed to permanent neglect proceedings (see, Social Services Law § 384-b [7]), pro*368hibits the agency from interfering with a parent’s attempts to visit or communicate with his or her child, it expressly states that the court shall not require a showing of diligent efforts, if any, to encourage the parent to visit or communicate with the child (§ 384-b [5] [b]; Matter of Julius P., 63 NY2d 477, 484). Concur—Carro, J. P., Kupferman, Kassal and Rubin, JJ.